          Case 5:21-cv-00094-G Document 11 Filed 04/12/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

CELIA THOMAS,                                )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )   Case No. CIV-21-94-G
                                             )
WAL-MART ASSOCIATES, INC.,                   )
                                             )
       Defendant.                            )

                                        ORDER

       Now before the Court is the Motion to Dismiss (Doc. No. 6) filed on February 16,

2021. The Motion seeks dismissal of Plaintiff’s Petition (Doc. No. 1-5). On March 9,

2021, Plaintiff timely filed an Amended Complaint (Doc. No. 8). Plaintiff’s Amended

Complaint supersedes the Petition and renders it of no legal effect. See Davis v. TXO Prod.

Corp., 929 F.2d 1515, 1517 (10th Cir. 1991).

       Accordingly, Defendant’s Motion to Dismiss (Doc. No. 6) is DENIED AS MOOT.

       IT IS SO ORDERED this 12th day of April, 2021.
